FORM 6 - K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d -16 Under the Securities Exchange Act of 1934 For the Month ofMay 2017 Commissionfilenumber 000-28884 Eltek Ltd. (Name of Registrant) Sgoola Industrial Zone, Petach Tikva, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F☒Form 40-F ☐ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): This Form 6-K is being incorporated by reference into the Registrant’s Form S-8 Registration Statements File Nos. 333-130611 and 333-123559. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Eltek Ltd. (Registrant) By: /s/Amnon Shemer Amnon Shemer Vice President, Finance and Chief Financial Officer Dated:May 24, 2017 Press Release Eltek announced a distribution agreement with NCAB Group Italy PETACH-TIKVA, Israel, May 24, 2017 - Eltek Ltd. (NASDAQ:ELTK), a global manufacturer and supplier of technologically advanced solutions in the field of printed circuit boards, announced today an agreement with NCAB Group Italy to distribute Eltek’s products in Italy. The NCAB Group operates with own sales offices in 14 countries and sell printed circuits boards to a wide range of industries and markets, including military products and medical products, marketing and shipping to its customers worldwide. NCAB has a close cooperation with the factories that manufacture the PCB. Zvika Blau, Eltek’s new director of sales, said: "We see this as an essential step in the expansion of our activities in the Italian market. This strategic agreement with a large entity such as the NCAB Group, can open additional markets and contribute to significant growth for the company." Pascal Lequerré, Managing Director of NCAB Group Italy, added: "We see potential for increased sales in the Italian market in particular and in other European countries as Eltek's technological capabilities create marketing opportunities that didn't exist in the past". About Eltek Eltek – "Innovation Across the Board", is a global manufacturer and supplier of technologically advanced solutions in the field of printed circuit boards (PCBs), and is the Israeli leader in this industry. PCBs are the core circuitry of most electronic devices. Eltek specializes in the manufacture and supply of complex and high quality PCBs, HDI, multilayered and flex-rigid boards for the high-end market. Eltek has ITAR, AS-9100 and NADCAP Electronics permits and its customers include top of the line companies in the defense, aerospace and medical industries in Israel, the United States, Europe and Asia. Eltek was founded in 1970. The Company’s headquarters, and R&D, production and marketing center is located in Israel. Eltek operates also through its subsidiaries in North America in Europe and by agents and distributors in Europe, India, South Africa and South America. For more information, visit Eltek's web site at www.nisteceltek.com. Forward Looking Statements: Certain matters discussed in this news release are forward-looking statements that involve a number of risks and uncertainties including, but not limited to statements regarding expected results in future quarters, risks in product and technology development and rapid technological change, product demand, the impact of competitive products and pricing, market acceptance, the sales cycle, changing economic conditions and other risk factors detailed in the Company's Annual Report on Form 20-F and other filings with the United States Securities and Exchange Commission. Investor Contact: Oded Ben Chorin KM Investor relations Tel: +972- 3-5167620 oded@km-ir.co.il www.km-ir.co.il Amnon Shemer Chief Financial Officer amnons@nisteceltek.com +972-3-9395023
